Citation Nr: 0212740	
Decision Date: 09/23/02    Archive Date: 10/03/02

DOCKET NO.  99-24 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased disability evaluation for 
service-connected hallux valgus with painful bunions, left 
foot, currently evaluated as 10 percent disabling.  

2.  Entitlement to an increased disability evaluation for 
service-connected hallux valgus with painful bunions, right 
foot, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Ralph G. Stiehm, Counsel



INTRODUCTION

The veteran had active service from January 1987 to October 
1994.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi. 

In February 2001, the Board remanded this case for additional 
development.  That development has been completed, and the 
case is once again before the Board.  


FINDINGS OF FACT

1.  Hallux valgus of neither the left foot nor the right foot 
has resulted in resection of the metatarsal head. 

2.  Hallux valgus of neither the left foot nor the right foot 
is equivalent to amputation of the great toe.  

3.  Hallux valgus of the left foot and the right foot results 
in occasional complaints of pain, does not result in 
significant loss of the ability to ambulate or in plantar 
calluses, and is adequately treated with inserts.

4.  Hallux valgus of the left foot results in disability that 
is no more than moderate.  

5.  Hallux valgus of the right foot results in disability 
that is no more than moderate.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for hallux valgus with painful bunions, left foot, have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.1-4.14, 4.40, 4.45, 4.71a, Diagnostic Code 5284 (2001).

2.  The criteria for an evaluation in excess of 10 percent 
for hallux valgus with painful bunions, right foot, have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.1-4.14, 4.40, 4.45, 4.71a, Diagnostic Code 5284 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The RO granted service connection for hallux valgus with 
painful bunions of both the left foot and the right foot in a 
now final July 1995 rating decision that evaluated the 
veteran's disabilities as noncompensable under diagnostic 
code 5280.  The disability evaluations have since remained 
unchanged, until, in the course of this appeal, the RO 
assigned to each disability a 10 percent evaluation under 
diagnostic code 5284.  

For each foot, hallux valgus warrants a 10 percent evaluation 
if it involves a resection of the metatarsal head or if it is 
severe, that is equivalent to an amputation of the great toe.  
Otherwise, hallux valgus warrants a noncompensable 
evaluation.  38 C.F.R. § 4.71, Diagnostic Code 5280.  Foot 
injuries, under diagnostic code 5284, warrant a 10 percent 
evaluation if moderate, a 20 percent evaluation if moderately 
severe, and a 30 percent evaluation if severe.  38 C.F.R. 
§ 4.71, Diagnostic Code 5284.

The Board observes that the VA's regulations, under 38 C.F.R. 
§ 4.40 and 4.45, recognize that functional loss of a joint 
may result from pain on motion or use, when supported by 
adequate pathology.  See DeLuca v. Brown, 8 Vet. App. 202, 
205-57 (1995); see also Lichtenfels v. Derwinski, 1 Vet. App. 
484 (1991).  

A VA examination of the feet in June 1999 revealed complaints 
that for the last several years the feet had been swelling 
and causing several problems.  The veteran, however, was able 
to walk on heels and toes without difficulty, and, although 
he complained of pain in the great toes, he was able to squat 
and arise and to stand on one lower extremity at a time.  He 
was also able to get off the examining table without 
difficulty.  Examination of both feet revealed marked bunions 
that were tender to touch; they were discolored and there was 
some effusion.  Range of motion of both ankles consisted of 
10 degrees dorsiflexion and 40 degrees plantar flexion, both 
actively and passively.  The ankle examination was normal, 
and hallux valgus was measured at 20 degrees.  The first 
metatarsal joint was tender; range of motion in all fingers 
was normal, except flexion in the great toes, which was 
limited by pain.  There were no vascular skin changes and no 
plantar calluses.  Inspection of the shoes revealed increased 
wear on the pad of the outer aspects of the heels and toes.  
X-ray examination revealed moderate hallux valgus deformity 
of the great toe of each foot.  

A November 1999 report reflects that during an initial 
consultation a health care provider at an orthopedic center 
recommended surgical correction of the veteran's hallux 
valgus.  Examination revealed defuse pain on the dorsal and 
medial aspect of each foot.  There were dorsal bunions, as 
well as prominent medial eminence, although there was no 
cockup or hammertoe deformity.  The hallux valgus angle was 
40 degrees on the right side and 38 degrees on the left side.  

The veteran again underwent a VA examination of the feet in 
October 2001, during which he complained of increasing pain 
and indicated that he had been provided arch support and 
modified insoles.  Gait was normal.  The veteran wore custom 
insoles to provide pressure relief.  The veteran had 
difficulty walking on the toes and could not bear weight on 
the toes, although the veteran was able to walk on his heels 
without complaints.  Balance on each extremity was good.  

Examination of the left foot revealed a marked bunion, 
extremely hypersensitive to touch.  Hallux valgus was 
measured at 30 degrees; however, the examiner was able to 
straighten it.  There was some discomfort at the first medial 
aspect of the first metatarsophalangeal joint, as well as 
severe tenderness under the joint.  There were no plantar 
calluses.  Active range of motion consisted of 15 degrees 
ankle dorsiflexion and 40 degrees plantar flexion, and 
passive range of motion consisted of 20 degrees dorsiflexion 
and 45 degrees plantar flexion.  There was no tenderness or 
swelling.  

Examination of the right foot revealed a mildly uncomfortable 
bunion, although deep touch was excruciatingly painful.  
There was mild swelling around the first metatarsophalangeal 
joint.  Range of motion of the toes was normal.  Hallux 
valgus was present to 35 degrees.  There were no planar 
calluses; there were no temperature changes.  The area under 
the first metatarsophalangeal joint was markedly tender.  The 
veteran was able to abduct the toes without difficulty.  
Range of motion in the right ankle dorsiflexion was 20 
degrees both passively and actively.  Plantar flexion was 35 
degrees actively and 40 degrees passively.  

Inversion was 25 degrees on both sides.  Eversion was zero 
actively and 10 degrees passively.  The veteran did not have 
discomfort during inversion or eversion, and the veteran 
reportedly was able to walk without assistive devices other 
than widened shoes and orthoses.  

Treatment records reflect occasional complaints of pain of 
the feet and limited treatment for bunions.  Although arch 
supports were requested in October 2000, there was no gross 
swelling at that time.  In October 2001, the veteran 
complained of pain with walking and running; there was no 
redness, however, and the veteran was treated with pads for 
comfort.  

The veteran, who according to the October 2001 entry was able 
to run, has not undergone a resection of either metatarsal 
head, notwithstanding the November 1999 suggestion that 
surgical intervention was warranted, and the treatment 
records do not reflect any findings suggesting that the 
current course of treatment with inserts is inadequate.  

The June 1999 examination revealed considerable ability to 
ambulate and function without difficulty, and although the 
more recent VA examination has revealed increased difficulty 
with walking on toes, the veteran's gait is normal.  The 
Board finds that the veteran's disability, notwithstanding 
his complaints of pain, has not resulted in a resection of 
the metatarsal head and is not equivalent to amputation of 
the great toe. 

Furthermore, the veteran's disability, which results in 
occasional complaints of pain, does not result in significant 
loss of the ability to ambulate or in plantar calluses, and 
is adequately treated with inserts.  The veteran's disability 
of either foot, therefore, is no more than moderate.  
Therefore, an evaluation in excess of 10 percent for each 
foot is unwarranted.  

The veteran's disorders do not provide such "an exceptional 
or unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  38 
C.F.R. § 3.321(b)(1) (2001).  In this regard, the Board finds 
that the record does not reveal that the veteran's disorders 
resulted in marked interference with his employment (beyond 
that contemplated in the Diagnostic Codes) or necessitated 
frequent periods of hospitalization.  In the absence of such 
factors, or other unusual factors, the Board finds that 
criteria for submission for assignment of an extraschedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 94-95 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).

The Board notes that there has been a significant change in 
the law during the pendency of this appeal with the enactment 
of the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  See 
38 U.S.C.A. §§ 5102, 5103, and 5103A (West 1991 & Supp. 
2001); see also 66 Fed. Reg. 45620-32 (August 29, 2001).  
This law, which sets forth development requirements, is 
applicable to the veteran's claim.  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

The RO considered and applied the VCAA and notified of the 
appellant of the change in law in a June 2001 letter.  The 
Board finds, furthermore, that VA's duties have been 
fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103A (West 1991 & Supp. 2001); 66 Fed. 
Reg. 45620-45632 (August 29, 2001) (to be codified at 38 
C.F.R. § 3.159(b)).  Second, VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A (Supp. 2001); 66 Fed. Reg. 45620-
45632 (August 29, 2001) (to be codified at 38 C.F.R. § 
3.159(c)).  The appellant and his representative have been 
notified in the statement of the case and the supplemental 
statements of the case, as well as in a June 2001 letter, of 
the type of evidence needed to substantiate his claims.  
Furthermore, VA has obtained all pertinent evidence 
identified by the appellant.  The appellant has not 
identified any evidence that could not be obtained, and, 
thus, there is no duty to notify the appellant of evidence 
that VA was unable to obtain.  

The appellant made reference in an October 1999 notice of 
disagreement to treatment through the VA; however he did not 
specify the source or dates of treatment.  The Board in 
February 2001 directed the RO to contact the appellant and 
request information concerning treatment received.  The RO 
did so in June 2001 and August 2001, in response to which the 
appellant tendered entries dated February 2001 that document 
complaints of foot pain.  All warranted development to obtain 
records, therefore, has been completed.   

In a claim for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  38 U.S.C.A. § 5103A (Supp. 
2001); 66 Fed. Reg. 45620-45632 (August 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(c)(4)).  The examinations 
afforded to date are adequate, and no further examinations 
are necessary to decide the claims. 

VA has satisfied its duties both to notify and to assist the 
appellant in this case.  Further development and further 
expenditure of VA's resources is not warranted.


ORDER

The appeal is denied.  



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

